Citation Nr: 1221416	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for coronary artery disease with hypertension and angina, to include as secondary to COPD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In July 2006, the Board denied entitlement to service connection for COPD and 
for coronary artery disease with hypertension and angina.  In an August 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2006 decision with respect to both issues, and remanded the claims for readjudication consistent with the Court's memorandum decision.  Thereafter, in December 2008 and February 2011, the Board remanded this case for further evidentiary development.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran was hospitalized for five days in service for acute bronchitis, and his service treatment records document that such illness was treated and cured by the conclusion of his hospital stay.

2.  COPD was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current COPD to his active service.

3.  Cardiovascular disease was not shown in service or for many years thereafter, and there is no competent evidence suggesting a link between a current cardiovascular disorder and service, nor is the Veteran service connected for any disability. 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The requirements for establishing service connection for coronary artery disease with hypertension and angina have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2003 letter issued prior to the decision on appeal, and in February 2004 and January 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the January 2009 letter asked the Veteran to provide additional information and evidence regarding his claim, and also advised him of the information and evidence needed to substantiate a claim for service connection on a secondary basis.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, hearing testimony, private treatment records, treatment records from the Federal Bureau of Prisons, and an Internet article.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a corrective VCAA notice (that advised the Veteran about what is needed to substantiate a claim for service connection on a secondary basis) was provided to the Veteran in a letter dated in January 2009.  Moreover, the January 2009 letter also requested information concerning medical treatment from the Veteran.  Current VA treatment reports were associated with the claims file.  In addition, the Board notes that the case was remanded in December 2008 in order to afford the Veteran with a further VA respiratory examination and to obtain the requested opinion from the examiner.  Accordingly, the Veteran underwent a VA examination in September 2010; however, the Board found that the examiner's opinion was not fully sufficient.  Therefore, the Board remanded the case in February 2011 for further VA opinion.  A VA respiratory examination was conducted in April 2011 along with further clarification and opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current COPD is related to his military service, to include as a result of alleged in-service exposure to toxic gas during gas chamber training as well as having suffered from bronchitis in service.  The Veteran also contends that he developed his current coronary artery disease as a result of his COPD.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's COPD and coronary artery disease with hypertension and angina is not warranted on any basis.

The Veteran's service treatment records are negative for any complaints, findings, or treatment of COPD, heart disease or hypertension.  However, as shown by documentation in March 1964, the Veteran was hospitalized for five days for acute bronchitis.  On the March 1964 hospital discharge summary, it was noted that such illness had been treated and cured.  At his June 1965 service separation examination, his lungs, chest, and heart were all evaluated as normal.  His blood pressure was listed as 116/60.  (The Board notes that a November 2009 memorandum determined that some of the Veteran's service treatment records were unavailable.  Since that time the 1964 hospitalization records have been received and at present, it appears that all of his relevant service treatment records, as outlined above, have been obtained and associated with the claims file.)

With regard to his COPD, the post-service medical evidence of record reflects that the Veteran was first diagnosed with COPD in November 1987 at a VA medical facility.  At his June 2005 hearing, the Veteran acknowledged that he was not diagnosed with COPD until "much later" after his discharge from service and that he did not seek any post-service treatment for his progressively worsening breathing problems until it "got bad enough" in 1987.  He went on to testify that he was exposed to gas on a regular basis during gas chamber field training in the Infantry in service, and that he was hospitalized after a particularly bad attack in 1964, but that he did not seek treatment every time he had breathing problems in service due to such gas exposure.  In a January 2009 statement, the Veteran stated that he noticed in early 1965 that his endurance was not what it should have been, and he reiterated that his breathing got worse over the years.

The Board also notes that, following the Veteran's discharge from active service, the record reflects that he worked as a civilian for the Department of the Navy at 
the Long Beach Naval Shipyard in Long Beach, California.  In a May 1989 VA treatment record, it was noted that the Veteran had asbestos exposure when working as a pipe fitter on ships as recently as 1980, with his first work in 1968.  At his June 2005 hearing, the Veteran testified that he was exposed to asbestos after leaving military service while working for the Navy in Long Beach, California.

With regard to his coronary artery disease, the post-service medical evidence of record reflects that the first evidence of heart trouble was documented in a March 1996 prison treatment record, when it was noted that the Veteran had a history of heart murmur.  Prison treatment records also reflect that hypertension and angina pectoris were first noted for the Veteran in May 1998, along with an abnormal EKG noted to be possibly due to myocardial ischemia.  It appears that the Veteran was first diagnosed with coronary artery disease in May 2001 while in prison.  At his June 2005 hearing, he testified that he was first diagnosed with a heart condition in 1970.

Pursuant to the Board's December 2008 remand, the Veteran underwent a VA respiratory examination in May 2009.  On that occasion, the examiner reviewed 
the claims file and noted the Veteran's reported history of gas inhalation and subsequent hospitalization for bronchitis in 1964 in service.  The examiner also noted the Veteran's reported history of intermittent work at naval shipyards in the 1970s and 1980s with asbestos exposure possible.  The Veteran was diagnosed with severe COPD, calcified bilateral hilar granulomas, mild cardiomegaly, and chronic hypertension.  For his respiratory disease, it was noted for etiology that the Veteran was a known smoker.

With regard to the question of whether the Veteran's COPD is due to or a result of service-related exposure to toxic gas or to treated bronchitis, the May 2009 examiner concluded that she could not resolve this issue without resorting to mere speculation.  The examiner noted that the Veteran's history of training with gaseous material exposures and his subsequent in-service bronchitis appear closely correlated.  However, she went on to state that there are no clear obstructive sequelae noted in the Veteran's military record, as well as no clear record of limitation on exertion after these episodes while still in the military.  She stated that follow-up testing would have been required to establish a clear line of exposure effect and subsequent progression to COPD.  The examiner opined that the Veteran's clear history of one pack-per-day smoking for at least 25 years was at least as likely as not highly contributory.  The examiner concluded that the true clinical onset of the Veteran's COPD was at least as likely as not sometime prior to his diagnosis date in 1987.  She also noted that the Veteran's COPD is currently severe with signs of right-sided heart disease, secondary.  In sum, the examiner concluded that there was no clear documentation of COPD onset in the military or of obstructive sequelae from gaseous exposure or treated bronchitis.

The Veteran underwent another VA respiratory examination in September 2010.  On that occasion, it was noted that he had been exposed to dust, cleansing material, chemicals, and fuel tanks when working for the Navy.  The Veteran was diagnosed, in pertinent part, with COPD and coronary artery disease.  The examiner opined that it is more than 50/50 probability that the Veteran's pulmonary impairment is related to the exposure to chemicals, fumes, and cleansing material with which he worked during the course of his infantry and military service.  (Based on this statement, it appears that the examiner believed that the Veteran had active duty service in the Navy; however, his DD Form 214 confirms that he only had active duty service in the Army, and the record shows that he worked after his service discharge as a civilian for the Navy.)

In a December 2010 statement, the Veteran stated the following: "The [September 2010] examiner opines that my pulmonary impairment is more than a 50/50 probability that it is related to chemicals and fumes exposed to during my tour of service.  That is not the case.  The only chemicals I was exposed to was gas from gas chambers and during war games.  However, I was exposed to these chemicals and asbestos during my employment with the U.S. Navy."

Following appellate review in February 2011, the Board determined that the February 2010 examiner addressed only the Veteran's post service occupational activities he conducted while working as a civilian in the Navy.  Specifically, the Board noted that the examiner did not address whether the Veteran's COPD is related to his claimed active duty exposure to gas chamber activities and the diagnosis of acute bronchitis in service.  The case was remanded for further VA opinion.
 
Pursuant to the Board's February 2011 remand, the Veteran underwent further VA respiratory examination in April 2011.  The examiner reviewed the claims file and noted the Veteran's reported history of in-service gas inhalation and hospitalization for bronchitis.  The examiner also noted the Veteran's post-service history of intermittent work at naval shipyards as well as his history of smoking since 18 years of age.  It was noted that the Veteran had a 10-year break in smoking and that he resumed again in 2002 until July 2010.  The diagnosis was COPD, progressing, with radiographic findings of no active disease and mildly emphysematous lung with no significant change from May 2009.  

With respect to a nexus statement, the examiner concluded that it was less likely than not (less than 50/50 probability) that the Veteran's current COPD was caused by or likely related to his claimed exposure to the gas chamber in service or the acute bronchitis treated in service.  The rationale provided was that the exposure history is plausible, given the requirements of military training, but there is no medical documentation of evaluation and treatment for ongoing respiratory symptoms with repeat exposure to toxic gases such as CS, chlorine and CN during military service.  With respect to post-service exposure in the Navy, the Veteran reported that he used full personal protective equipment, including the use of a full face respirator, which the examiner noted would markedly decrease the Veteran's risk for respiratory exposure to asbestos and chemical cleaning solvents.  Thus, the examiner felt that it was at least as likely as not (50/50 probability) that the Veteran's chronic bronchitis and current COPD was caused by or related to his chronic exposure to smoking tobacco for more than 20 years.               

With regard to service connection for COPD on a direct basis, the Veteran does not contend, and the medical evidence of record does not show, that his COPD was present in service or for many years thereafter.  Both the medical evidence of record and the Veteran have confirmed that he was not diagnosed with COPD until 1987, more than 22 years after his service discharge.

While the Veteran contends that his COPD is related to exposure to gas chamber and war game activities during active duty and subsequent treatment for acute bronchitis, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The most probative medical opinion addressing this question is against the claim.

In this regard, the February 2011 VA examiner opined that it was less likely than not that the Veteran's current COPD was caused by or likely related to his claimed exposure to the gas chamber during service or his treatment for acute bronchitis.  While the examiner acknowledged that the Veteran's claimed in-service exposure history is plausible, it was emphasized that there is no supporting medical documentation of treatment for any ongoing respiratory symptoms due to such exposure.  The examiner ultimately concluded that there was a greater probability that the Veteran's COPD was related to his 20-plus years of tobacco smoking.  As this opinion was rendered following examination of the Veteran and review of the claims file, and included a rationale for the conclusions reached, the Board finds this opinion is entitled to greatest probative weight.  

While the opinions of the September 2010 and May 2009 examiners are not fully sufficient, and are therefore afforded less probative weight, the Board notes the opinions provided are still not favorable to the claim.  The September 2010 VA examiner opined that it is more than 50/50 probability that the Veteran's pulmonary impairment is related to the exposure to chemicals, fumes, and cleansing material with which he worked during the course of his post-service work with the Navy.  As outlined above, the evidence of record confirms that the Veteran only had active duty service in the Army, and thus his years of civilian work with the Navy cannot be considered to constitute a period of active duty.  In essence, the 2010 VA examiner linked the Veteran's respiratory chemicals to his post service occupation with the Navy.  

Moreover, the May 2009 VA examiner reviewed the claims file, considered the Veteran's alleged in-service exposure to toxic gas and documented in-service treatment of bronchitis, and thoroughly interviewed and examined the Veteran.  Although she concluded that she could not resolve the issue of whether the Veteran's COPD is due to or a result of these service-related phenomena without resorting to mere speculation, she went on to state that there are no clear obstructive sequelae noted in the Veteran's military record, as well as no clear record of limitation on exertion after these episodes while still in the military.  She stated that follow-up testing would have been required to establish a clear line of exposure effect and subsequent progression to COPD.  The examiner opined that the Veteran's clear history of one pack-per-day smoking for at least 25 years was at least as likely as not highly contributory.  In sum, the examiner concluded that there was no clear documentation of COPD onset in the military or of obstructive sequelae from gaseous exposure or treated bronchitis.  While such opinion is not afforded significant weight, it does tend to support the conclusion reached by the 2011 VA examiner.


The most probative medical evidence in this case is adverse to the Veteran's claim that his currently diagnosed COPD is related to his in-service exposure to gas chamber activities or his treatment for acute bronchitis.  The Board acknowledges that the VA examiners in this case have provided differing opinions as to cause of the Veteran's COPD (post-service duties performed in the Navy versus 20-plus years of smoking) but significantly, none of the medical records reflecting a diagnosis of COPD suggests that there exists a medical nexus between such disability and the Veteran's period of active duty service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for COPD is denied. 
  
With regard to service connection for coronary artery disease with hypertension and angina on a direct or presumptive basis, the Veteran does not contend, and the medical evidence of record does not show, that his cardiovascular disability was present in service or for years thereafter.  The Veteran has testified that his heart condition began in 1970 (5 years after his service discharge), but the medical evidence of record reflects that he began treatment for heart problems in 1996 (31 years after service discharge), with a diagnosis of coronary artery disease in 2001.  Regardless, there is no competent evidence reflecting that coronary artery disease was shown to a compensable degree within one year following his discharge from service.  Furthermore, the record does not contain any competent evidence that suggests a possible association between the Veteran's current cardiovascular disability and service, nor has the Veteran made any such argument.  Thus, under these circumstances, the Board has no duty to obtain a medical opinion addressing service connection for coronary artery disease on a direct basis.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that the Veteran had no foreign service.  Accordingly, the presumptive provisions concerning herbicide exposure in Vietnam are not for consideration.  38 C.F.R. § 3.309(e) (2011).

With regard to service connection for coronary artery disease with hypertension and angina as secondary to COPD, the Board reiterates that the Veteran is not entitled to service connection for COPD.  Furthermore, he is not currently service-connected for any disabilities.  Accordingly, service connection for the Veteran's coronary artery disease on a secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) (2011).

In sum, the Board finds that the probative evidence fails to indicate that the Veteran's COPD and coronary artery disease with hypertension and angina were shown in service or for many years thereafter.  In addition, the most probative evidence fails to link the Veteran's current COPD to his active service.  Finally, there is no competent evidence suggesting a link between the Veteran's current cardiovascular condition and his active service, nor can secondary service connection be established in the absence of service connected disabilities.  Accordingly, service connection for COPD and coronary artery disease with hypertension and angina is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for coronary artery disease with hypertension and 
angina, to include as secondary to COPD, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


